 

Exhibit 10.2

 



ALLONGE #1 TO CONVERTIBLE PROMISSORY NOTE

 

Allonge #1 (this “Allonge”) to that certain Convertible Promissory Note (the
“Convertible Promissory Note”) attached hereto as Exhibit 1 and made a part
hereof in the principal amount of $70,000 dated September 26, 2019 from Bionik
Laboratories Corp., as Maker (“Maker”), to Celeste Management, as Holder
(“Holder”).

 



Maker and Holder agree that the Convertible Promissory Note shall be revised as
follows:

 

1.                  The definition of “Maturity Date” in Section 1.1 of the
Convertible Promissory Note shall be amended and replaced to read as follows:

 

““Maturity Date” shall mean the earlier of: (a) June 30, 2020 and (b) the
consummation of a Qualified Financing but in no event earlier than December 31,
2019.”

 

Except as expressly reflected herein, the Convertible Promissory Note will
remain in full force and effect. This Allonge is intended to be attached to and
made a permanent part of the Convertible Promissory Note.

 

Dated as of the 30th day of March 2020.

  

Maker: BIONIK LABORATORIES CORP.               By: /s/ Eric Dusseux   Name: Eric
Dusseux   Title: CEO       Holder: CELESTE MANAGEMENT               By: /s/
Dimitri Boulanger   Name: Dimitri Boulanger   Title: CEO

 

 

 

 

EXHIBIT A

 



 2

 

